Citation Nr: 1429459	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-18 309	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for hypertension, claimed as high blood pressure.

3.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for osteoarthritis of the back.  

4.  Whether new and material evidence have been received with respect to the claim of entitlement to service connection for osteoarthritis of the bilateral knees.

5.  Entitlement to service connection for depression.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to September 1988.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which found no new and material evidence to reopen the claims of entitlement to service connection for bilateral hearing loss, hypertension and osteoarthritis of the back and bilateral knees.  This matter is also on appeal from a March 2012 rating decision, which denied service connection for depression.

In November 2013, the Veteran testified via videoconference before the undersigned.  A transcript is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, hypertension, osteoarthritis of the back, osteoarthritis of the bilateral knees, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claims of entitlement to service connection for bilateral hearing loss, hypertension, osteoarthritis of the back, and osteoarthritis of the knees, were denied in an August 2008 rating decision.  The Veteran did not perfect an appeal, no new and material evidence was filed within one year of the decision, and the RO closed the appeals without certifying them to the Board. 

2.  The evidence received since the August 2008 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for bilateral hearing loss hypertension, osteoarthritis of the back, and osteoarthritis of the knees; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied entitlement to service connection for bilateral hearing loss hypertension, osteoarthritis of the back, and osteoarthritis of the knees is final.  38 U.S.C.A. §§ 7104(b), 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the August 2008 rating decision denying service connection for bilateral hearing loss hypertension, osteoarthritis of the back, and osteoarthritis of the knees is new and material to reopen the claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The record shows that entitlement to service connection for bilateral hearing loss, hypertension, osteoarthritis of the back with deterioration, and osteoarthritis of the knees with deterioration was denied in an August 2008 rating decision.  The Veteran initiated an appeal of this decision by submitting a notice of disagreement that was received by the RO in September 2008.  A statement of the case (SOC) was issued in July 2010.  There is no indication, however, that he submitted a VA Form 9 or other document in lieu of a Form 9 to perfect his appeal, or that new and material evidence was received within one year of the August 2008 rating decision.  38 C.F.R. §§ 20.200, 20.302 (2013).  The RO closed the appeals without certifying them to the Board.  Hence, the August 2008 rating decision is final, and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

Analysis

Bilateral Hearing Loss 

At the time of the August 2008 rating decision that denied the Veteran's claim of service connection for bilateral hearing loss, the relevant evidence of record included his service personnel records and private treatment records.  The August 2008 decision was premised on a finding that the Veteran had not established that his current bilateral hearing loss either had its onset in service or was otherwise related to service. 

Relevant evidence obtained since the final August 2008 RO decision includes a February 2013 statement from the Veteran that he was exposed to hazardous noise from marching during basic training and training instructors screaming in his ears.  At the November 2013 hearing, the Veteran testified that he experienced hearing loss during service. 

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claims for bilateral hearing loss and tinnitus.  See Shade, 24 Vet. App. at 117-121.  This evidence supports the contention that hearing loss had its onset in service.  The evidence is new and material, and therefore, the claim of service connection for bilateral hearing loss is reopened.

Hypertension 

At the time of the August 2008 rating decision that denied the Veteran's claim of service connection for hypertension, the relevant evidence of record included his service personnel records and private treatment records.  The August 2008 decision was premised on a finding that the Veteran had not established that his current hypertension either had its onset in service or was otherwise related to service. 

Relevant evidence obtained since the final August 2008 RO decision includes an August 2012 statement from the Veteran that the mental and physical demands of training in service caused the onset of his hypertension.  He further stated that he was diagnosed with hypertension in 1989.  Additionally, at July 2014 statement from G.K., who identifies herself as the Veteran's cousin and attests to being a registered nurse, states that the Veteran has been on medication for hypertension since 1989. 

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claims for bilateral hearing loss and tinnitus.  See Shade, 24 Vet. App. at 117-121.  This evidence supports the contention that hypertension had its onset in service or within the one year presumptive period following service.  The evidence is new and material, and therefore, the claim of service connection for hypertension is reopened.

Osteoarthritis of the Back

At the time of the August 2008 rating decision that denied the Veteran's claim of service connection for osteoarthritis of the back, the relevant evidence of record included his service personnel records and private treatment records.  The August 2008 decision was premised on a finding that the Veteran had not established that his osteoarthritis either had its onset in service or was otherwise related to service. 

Relevant evidence obtained since the final August 2008 RO decision includes an August 2012 statement from the Veteran that the physical demands of training caused his back disability.  He further stated at the November 2013 hearing that he experienced back pain while in service and had continued to experience back pain since separation from service.  Additionally, a March 2011 letter from private physician, Dr. Syed, indicated that the Veteran's degenerative disc disease "could" be related to service. 

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claims for bilateral hearing loss and tinnitus.  See Shade, 24 Vet. App. at 117-121.  This evidence supports the contention that a back disability had its onset in service.  The evidence is new and material, and therefore, the claim of service connection for osteoarthritis of the back with deterioration is reopened.

Osteoarthritis of the Knees

At the time of the August 2008 rating decision that denied the Veteran's claim of service connection for osteoarthritis of the bilateral knees, the relevant evidence of record included his service personnel records and private treatment records, and a January 2008 buddy statement from L.T., which stated that while they were in service together, the Veteran told him that he had pain in his knees.  The August 2008 decision was premised on a finding that the Veteran had not established that his osteoarthritis either had its onset in service or was otherwise related to service. 

Relevant evidence obtained since the final August 2008 RO decision includes an August 2012 statement from the Veteran that the physical demands of training caused his knee disability.  He further stated at the November 2013 hearing that he experienced knee pain while in service and had continued to experience knee pain since separation from service.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claims for bilateral hearing loss and tinnitus.  See Shade, 24 Vet. App. at 117-121.  This evidence supports the contention that a knee disability had its onset in service.  The evidence is new and material, and therefore, the claim of service connection for osteoarthritis of the bilateral knees with deterioration is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for bilateral hearing loss is granted.   

New and material evidence having been received, the petition to reopen a claim of service connection for hypertension is granted.   

New and material evidence having been received, the petition to reopen a claim of service connection for osteoarthritis of the back with deterioration is granted.   

New and material evidence having been received, the petition to reopen a claim of service connection for osteoarthritis of the bilateral knees with deterioration is granted.   


REMAND

The finding of new and material evidence to reopen the claim, entitles the Veteran to a new examination for his claimed disabilities.  Shade v. Shinseki, at 121.

At the November 2013 hearing the Veteran indicated that he was being treated for all of his claimed disabilities by Dr. Syed and that VA was in possession of the treatment records.  The only record from Dr. Syed in the claims file consists of a statement dated January 4, 2010 indicating he was treating the Veteran for multiple conditions.  VA has a duty to obtain records of private treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran also stated at the hearing that Dr. Syed communicated to him that his bilateral knee disability could be related to service.  VA has a duty to advise the Veteran to submit favorable opinions that were related by treatment providers.  Robinette v. Brown, 8 Vet .App. 69 (1995).  

The Veteran additionally reported that in addition to seeing Dr. Syed for his depression, he has also seen a psychologist.  There have been no treatment records for depression associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit the opinion from Dr. Syed that the claimed knee disability could be related to service.

2.  Ask the Veteran to authorize VA to obtain all records of his treatment by Dr. Syed for the conditions at issue or submit the records himself.

If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  Then, schedule the Veteran for VA examination(s) to determine whether his depression, bilateral hearing loss, hypertension, back disability, or knee disability is related to a disease or injury in service.  The claims folder, including this remand, must be sent to the examiner(s) for review.

(a) The examiner should determine whether it is as least as likely as not (50 percent or greater probability) that the Veteran has a current psychiatric disability as the result of a disease or injury in service.  

(b) The examiner should determine whether it is as least as likely as not (50 percent or greater probability) that the Veteran has current bilateral hearing loss as the result of a disease or injury in service.  

(c) The examiner should determine whether it is as least as likely as not (50 percent or greater probability) that the Veteran has current hypertension as the result of a disease or injury in service.  

(d) The examiner should determine whether it is as least as likely as not (50 percent or greater probability) that any current back disability is the result of a disease or injury in service.  

(e) The examiner should determine whether it is as least as likely as not (50 percent or greater probability) that any current knee disability is as the result of a disease or injury in service.  

The examiner(s) are advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

The examiner(s) must explain the reasons for all opinions.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner(s) must provide the reasons why an opinion would require speculation.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


